Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 09/11/2020.
Claims 1-20 are pending, where claims 1,15 and 20 are independent.
This application claims the priority benefit of the provisional application no. 62/899434 filed on 09/12/2019 incorporated herein. 
This application claims the priority benefit of the International application no. PCT/US2020/50527 filed on 09/11/2020 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 12/12/2020 and 06/13/2022 have been filed after the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fischbach, et al. (USPGPub No. 20030213092 A1).
		As to claims 1, 15 and 20, Fischbach discloses A door closer, the door closer (Fischbach [abstract] “drive system for a moveable wing for a door or a window” see Fig. 1-7) comprising: 
a closing device, wherein the closing device is configured to aid in closing a door by providing a closing force to the door (Fischbach [abstract] “drive system for a moveable wing for a door or a window” [0063-88] see Fig. 1-7, door drive system provides closing/opening device); and 
a force adjustment device operatively coupled to the closing device, wherein the force adjustment device is configured to adjust the closing force as the door is being closed or adjust an opening force as the door is being opened (Fischbach [abstract] “drive system for a moveable wing for a door or a window - electrically controllable control element - motion of the wing is directly or indirectly detected by a sensor - output signal is fed into a regulating device - change the energy discharge of the energy storage device” [0063-88] see Fig. 1-7, door drive system includes regulation of energy to control obviously provides adjust the closing/opening force as the door close/open).

It would be therefore obvious to one having ordinary skill in the art at the time of the invention that door drive system includes regulation of energy to control are assumed as adjust the closing/opening force as the door close/open. 

As to claim 2, Fischbach further discloses The door closer of claim 1, wherein the closing device comprises a spring, and the force adjustment device comprises a motor, wherein the motor is operatively coupled to the spring, and wherein the motor adjusts the closing force or the opening force by adjusting a preload of the spring (Fischbach [0007-54] “drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, door drive system includes motor, spring for regulation of energy to control door obviously provides the element are coupled to adjust the device force).

3. The door closer of claim 2, further comprising a damper operatively coupled to the spring for controlling a closing speed of the door (Fischbach [0007-54] “mechanical energy storage device, realized as closer spring - control system, realized as hydraulic damper, with a valve installed in an overload duct between two of the housing chambers - planned for dampening the closing procedure - damping of the motion of the wing in closing direction” [abstract] [0063-88] see Fig. 1-7, door drive system includes motor, spring for regulation of energy to control door obviously provides the element are coupled to adjust the device force).

4. The door closer of claim 2, wherein adjusting the preload of the spring comprises turning a fastener to increase or decrease the preload of the spring (Fischbach [0007-54] “drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, door drive system includes spring for movement and changes the preload of the closer spring).

5. The door closer of claim 1, further comprising a controller operatively coupled to the force adjustment device, wherein the controller comprises: 
one or more memory devices with computer-readable program code stored thereon; and one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer-readable program code to: engage the force adjustment device to adjust the closing force or the opening force (Fischbach [0063-88] “continuous motion speed profile for the opening as well as for the closing motion - allows for an extremely fine-tuned control of the motion speed by the multitude of set/actual value comparisons - assigned preset motion speeds of the individual aperture angle sections, as well as a continuous motion speed profile, as necessary, are stored in the memory device of the regulating device - includes the position of the wing as well as its direction and motion speed - sensor signal (actual value) connected to the input of the regulating device is compared to the stored operating parameters (set value) in the computer device of the regulating device” [0007-54] [abstract] [0063-88] see Fig. 1-7, door drive system includes memory and regulating device profile for operation).

6. The door closer of claim 5, further comprising: 
a position sensor operatively coupled to the controller; wherein the one or more processing devices are configured to execute the computer-readable program code to identify a position of the door as it moves from an open position to a closed position (Fischbach [0007-54] “control system includes an electronically controllable control element - movement of the wing is either directly or indirectly detected by a sensor, whose output signal is fed to an input of a regulating device - changed in its influence on the energy discharge from the energy storage device - drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, door drive system includes sensor for detecting position to control door as in Fig.4).

7. The door closer of claim 6, wherein as the door is moving from the open position to the closed position, the force adjustment device increases the closing force when the door reaches an angle from the closed position (Fischbach [0007-54] “control system includes an electronically controllable control element - movement of the wing is either directly or indirectly detected by a sensor, whose output signal is fed to an input of a regulating device - changed in its influence on the energy discharge from the energy storage device - drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, door drive system includes sensor for detecting position to control door as in Fig.4).

8. The door closer of claim 7, wherein the angle is a pre-determined angle from the closing position (Fischbach [0007-54] “control system includes an electronically controllable control element - movement of the wing is either directly or indirectly detected by a sensor, whose output signal is fed to an input of a regulating device - changed in its influence on the energy discharge from the energy storage device - drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, predefined angles are shown in Fig.4).

9. The door closer of claim 6, wherein when the position sensor indicates the door has stopped moving towards the closed position or the open position, the force adjustment device increases the closing force to move the door to the closed position (Fischbach [0007-54] “control system includes an electronically controllable control element - movement of the wing is either directly or indirectly detected by a sensor, whose output signal is fed to an input of a regulating device - changed in its influence on the energy discharge from the energy storage device - drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, predefined position angles for closing are shown in Fig.4).

10. The door closer of claim 6, wherein when the position sensor indicates that the door has stopped moving and the door is in the closed position, the force adjustment device decreases the opening force (Fischbach [0007-54] “control system includes an electronically controllable control element - movement of the wing is either directly or indirectly detected by a sensor, whose output signal is fed to an input of a regulating device - changed in its influence on the energy discharge from the energy storage device - drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, predefined position angles for opening are shown in Fig.4).

11. The door closing of claim 6, wherein when the position sensor indicates that the door is moving towards the open position and the closing device is not set to a preferred opening force, the force adjustment device decreases the opening force to the preferred opening force (Fischbach [0007-54] “control system includes an electronically controllable control element - movement of the wing is either directly or indirectly detected by a sensor, whose output signal is fed to an input of a regulating device - changed in its influence on the energy discharge from the energy storage device - drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, sensor detects the real time position provides the closing position and controller compare to preferred or not as shown in Fig.4).

12. The door closer of claim 6, wherein the controller adjusts the closing force based on a force and position adjustment curve (Fischbach [0007-54] “drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, door drive system includes motor, spring for regulation of energy to control door as in Fig.4 obviously provides the position adjustment curve).

13. The door closer of claim 1, wherein the force adjustment device comprises a motor, an actuator, a piston, or a solenoid (Fischbach [0007-54] “drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, door drive system includes motor, spring for regulation of energy to control door).

14. The door closer of claim 1, further comprising: 
a drive system operatively coupled to the closing device; a linkage assembly operatively coupled to the drive system; and a casing for concealing at least a portion of a controller, the force adjustment device, and the drive system; wherein the casing and the linkage assembly are operatively coupled to the door, a door frame, or a wall to allow for opening and closing of the door (Fischbach [0007-54] “drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] “door closer drive system 1 includes a housing 2 - installed on a pivoted wing or on a stationary doorframe - hollow piston - output actuator 5 - closer shaft and pivoted in the housing 2 - power-transmitting linkage installed and tightened  - mechanical energy storage devices 7, 8, realized as closer springs, are installed coaxially to each other inside of the right housing chamber 11 - gets support from the walls of the housing 2 - for the automatic closing of the wing” see Fig. 1-7, door drive system includes motor, spring for regulation of energy obviously coupled to each other to control door).

16. The door closer of claim 15, wherein the controller is configured to: identify the position of the door as it moves from an open position to a closed position; and increase the closing force of the spring using the motor when the door reaches an angle from the closed position (Fischbach [0007-54] “control system includes an electronically controllable control element - movement of the wing is either directly or indirectly detected by a sensor, whose output signal is fed to an input of a regulating device - changed in its influence on the energy discharge from the energy storage device - drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, door drive system includes sensor for detecting position to control door may be open or close as in Fig.4).

17. The door closer of claim 15, wherein the controller is configured to: identify the door has stopped moving towards a closed position and an open position; and increase the closing force of the spring using the motor to move the door towards the closed position (Fischbach [0007-54] “control system includes an electronically controllable control element - movement of the wing is either directly or indirectly detected by a sensor, whose output signal is fed to an input of a regulating device - changed in its influence on the energy discharge from the energy storage device - drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, door drive system includes sensor for detecting position to control door may be open or close as in Fig.4).

18. The door closer of claim 15, wherein the controller is configured to: identify the door is in a closed position; and adjust a preload of the spring to a set opening force (Fischbach [0007-54] “control system includes an electronically controllable control element - movement of the wing is either directly or indirectly detected by a sensor, whose output signal is fed to an input of a regulating device - changed in its influence on the energy discharge from the energy storage device - drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, door drive system includes sensor for detecting position to control door may be open or close as in Fig.4).

19. The door closer of claim 15, wherein the controller is configured to: identify the door is moving towards an open position and the spring is not set to a set opening force; adjust a preload of the spring to reduce an opening force until the opening force is the set opening force (Fischbach [0007-54] “control system includes an electronically controllable control element - movement of the wing is either directly or indirectly detected by a sensor, whose output signal is fed to an input of a regulating device - changed in its influence on the energy discharge from the energy storage device - drive system includes a motorized adjustment of the spring force - electrically powered actuator, an electric motor - movement of the spring cup changes the preload of the closer spring - detection of the motion of the output actuator of the drive system, as well as the set/actual value comparison of these measured values with a stored motion profile - to increase or reduce the force of the closer spring, as necessary” [abstract] [0063-88] see Fig. 1-7, door drive system includes sensor for detecting position to control door may be open or close as in Fig.4).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Hoffberg, USP No. 9045927 B1 discloses a method for controlling a door, storing energy during a manual opening of a door, sensing an object within a doorway, selectively applying a force derived from the stored energy, to close the door, based on the sensing of an object in the doorway. 
Hass, et al. USP No. 8169169 B2 discloses a door controlling operation having a motor to open the door against a spring force and a door position sensor for transmitting a signal indicative of door position and calculates a door moment of inertia based on a net torque and the time for the door to reach a predetermined angle from the closed position. 
Dye, et al. USPGPub No. 20190319557 A1discloses a door closer system includes a motor, a spring, a reduction gear set, and a rack and a pinion mechanism
Houser, et al. USPGPub No. 20160024831 A1 discloses a door closer with an electric motor-assisted closing feature generate its own power in closing, and controls the speed of opening and closing of the door during generation.
Bienek, USPGPub No. 20080222957 A1 discloses a door operator includes a housing; a hydraulic compartment; a sealed pressure compartment; a drive unit disposed in the housing and couple-able to a door via an output shaft; a motor and a spring force accumulator associated with the sealed pressure compartment and coupled to the drive unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119